DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
- Claim 8 states “3D porous substrate”.  This should be written as “3D porous template”.  
Appropriate correction is required.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The Abstract filed on 07/24/2020 contains more than 150 words.

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 18 states “a solar panel positioned on an exterior surface of the gas detecting apparatus for harvesting indoor light energy, and a rechargeable battery, thereby an infinite lifetime monitoring can be achieved”.  As a real world application of the apparatus, it is known that nothing lasts “infinite lifetime”.  At some point in time, the components that provide “infinite lifetime monitoring” will stop working because nothing lasts forever.  Therefore, one of ordinary skill in the art would not know how to make or use the invention since it is claimed that infinite lifetime monitoring is achieved when the components that provide said infinite lifetime monitoring will not last forever.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 states “Bluetooth low energy module”.  Per MPEP 2173.05(u), it is unclear whether the trademark or trade name (i.e. Bluetooth) positively recites a particular material or product.  Furthermore, the term “low” in is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount of power is considered to be “low”.  For examination purposes, the Examiner will interpret the limitation in question as “Bluetooth” as meaning that the communication itself is through a Bluetooth protocol and the term “low energy” being any amount of energy.

Claim 18 states “a solar panel positioned on an exterior surface of the gas detecting apparatus for harvesting indoor light energy, and a rechargeable battery, thereby an infinite lifetime monitoring can be achieved”.  The term “can be” renders the claim indefinite since it unclear whether the “infinite lifetime monitoring” is actually achieved or not.  For examination purposes, the Examiner will interpret limitation in question as “a solar panel positioned on an exterior surface of the gas detecting apparatus for harvesting indoor light energy, and a rechargeable battery, thereby an infinite lifetime monitoring being achieved”; where the infinite lifetime monitoring being achieved as long as solar panel and rechargeable battery are present.

Claim 19 states “detecting any gas leakage with an expanded indoor detection range”.  The term “expanded” is a relative term which renders the claim indefinite. The term “expanded” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what exact rang is to be considered an “expanded indoor detection range”.  For examination purposes, the Examiner will interpret “expanded indoor detection range” being any indoor detection range.
Claim 20 is also rejected due to dependency on claim 19 and because claim 20 does not cure the deficiencies of claim 19.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Ultra-Low-Power Smart Electronic Nose System Based on Three-Dimensional Tin Oxide Nanotube Arrays”; Published May 24, 2018; hereinafter “Chen”) in view of Clifford (US 4,542,640).
Regarding claim 1, Chen teaches a gas sensor array (Figures 1A-1D, Figures 2A-2D and Figure 5A-5D) comprising: a gas-sensing substrate (Figures 1C-1D and Figures 2A-2D) comprising: a three-dimensional (3D) porous template (template demonstrated in Figures 1C-1D and 2A) made of an electrically insulating material (alumina; Page 6081, 2nd column), having a top surface (top surface where the top electrodes are located; See Figures 1D and 2A) and a bottom surface (bottom surface where the bottom electrodes are located; See Figures 1D and 2A) and comprising a plurality of first pores (See annotated Figure 1C) and a plurality of second pores (See annotated Figure 1C); a plurality of first metal-decorated metal oxide films (Tin oxide films within the plurality of first pores that are decorated with Platinum nanoparticles; Seen in Figure 1D; Page 6082, 1st column), each first metal-decorated metal oxide film (Tin oxide film with Platinum nanoparticles; Page 6082, 1st column) being electrically conductive (Tin oxide and platinum are electrically conductive) and comprising a first metal oxide film (tin oxide film; See Figures 1C-1D; Page 6082, 1st column) and first metal decoration particles (platinum nanoparticles; Figures 1C-1D; Page 6082, 1st column), the first metal oxide film (tin oxide film) having a first internal surface (surface of the tin oxide film that abuts the internal wall of the pore; See Figures 1C-1D) and a first external surface (surface of the tin oxide film that has the platinum nanoparticles on it; See Figures 1C-1D), the first internal surface attaching on an interior wall of a respective first pore (Figures 1C-1D demonstrates the internal surface of the tin oxide film attaching to the interior wall of the first pore; See annotated Figure 1C), the external surface being decorated with the first metal decoration particles (Figure 1D demonstrate the external surface of the tin oxide film decorated with Platinum nanoparticles; Page 6082, 1st column); and a plurality of second metal-decorated metal oxide films (Tin oxide films within the plurality of second pores that are decorated with Platinum nanoparticles; Seen in Figure 1D; Page 6082, 1st column), each second metal-decorated metal oxide film (Tin oxide film with Platinum nanoparticles; Page 6082, 1st column) being electrically conductive (Tin oxide and platinum are electrically conductive) and comprising a second metal oxide film (tin oxide film; See Figures 1C-1D; Page 6082, 1st column) and second metal decoration particles (platinum nanoparticles; Figures 1C-1D; Page 6082, 1st column), the second metal oxide film (tin oxide film) having a second internal surface (surface of the tin oxide film that abuts the internal wall of the pore; See Figures 1C-1D) and a second external surface (surface of the tin oxide film that has the platinum nanoparticles on it; See Figures 1C-1D), the second internal surface attaching on an interior wall of a respective second pore (Figures 1C-1D demonstrates the internal surface of the tin oxide film attaching to the interior wall of the second pore; See annotated Figure 1C), the second external surface being decorated with the second metal decoration particles (Figure 1D demonstrate the external surface of the tin oxide film decorated with Platinum nanoparticles; Page 6082, 1st column); and gas identification based on a pattern recognition technique (Page 6081, 1st column; 6085, 2nd column).
Chen teaches the first and second metal decoration particles but does not expressly teach wherein the first metal decoration particles and the second metal decoration particles are made of different metals such that each first metal-decorated metal oxide film and each second metal-decorated metal oxide film provide different resistances in response to a gas at a concentration such that a first gas sensor formed of respective first metal-decorated metal oxide films and a second gas sensor formed of respective second metal-decorated metal oxide films provide different sensitivities in response to the gas at the concentration for enhancing accuracy of gas identification.

However, Clifford teaches using gold on the surface of tin oxide films (the placement of gold will Column 8, Lines 11-23).
By implementing Clifford’s teaching of using gold as the metal decorating tin oxide films as Chen’s metal used to decorate the tin oxide films of the plurality of second metal-decorated metal oxide films, the combination of Chen and Clifford will result in the first metal decoration particles (Platinum) and the second metal decoration particles (gold) are made of different metals (platinum and gold are different materials) such that each first metal-decorated metal oxide film (tin oxide films decorated with platinum nanoparticles) and each second metal-decorated metal oxide film (tin oxide films decorated with gold nanoparticles) provide different resistances in response to a gas at a concentration (the tin oxide films decorated with platinum will provide a resistance different to the resistance of the tin oxide films decorated with gold) such that a first gas sensor formed of respective first metal-decorated metal oxide films (the first gas sensor is made by the first metal-decorated metal oxide films, i.e. the tin oxide films decorated with platinum) and a second gas sensor formed of respective second metal-decorated metal oxide films (the second gas sensor is made by the second metal-decorated metal oxide films, i.e. the tin oxide films decorated with gold) provide different sensitivities (Column 6, Line 67 – Column 7, Line 8; Column 7, Lines 58-65) in response to the gas at the concentration (Column 6, Line 67 – Column 7, Line 8; Column 7, Lines 58-65) for enhancing accuracy of gas identification (Abstract; Column 11, Lines 61-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Clifford’s gold implemented as Chen’s second metal decoration particles used to decorated the second metal oxide films since it would result in gas sensors with different sensitivities to the specific gases; thus enhancing the response, i.e. sensitivity, to the desired gases (See Clifford Column 7, Line 58 – Column 8, Line 53). 
Regarding claim 1, the Examiner notes that the limitations, “for enhancing accuracy of gas identification” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the apparatus (i.e. the different metal-decorated metal oxide films) of Chen and Clifford is capable of enhancing accuracy of gas identification.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2114.


    PNG
    media_image1.png
    795
    1738
    media_image1.png
    Greyscale


Regarding claim 2, Chen teaches the 3D porous template (template demonstrated in Figures 1C-1D and 2A) further comprises a plurality of third pores (See annotated Figure 1C) and a plurality of fourth pores (See annotated Figure 1C); and the gas-sensing substrate (Figures 1C-1D and Figures 2A-2D) further comprises: a plurality of third metal-decorated metal oxide films (Tin oxide films within the plurality of third pores that are decorated with Platinum nanoparticles; Seen in Figure 1D; Page 6082, 1st column), each third metal-decorated metal oxide film (Tin oxide film with Platinum nanoparticles; Page 6082, 1st column) being electrically conductive (Tin oxide and platinum are electrically conductive) and comprising a third metal oxide film (tin oxide film; See Figures 1C-1D; Page 6082, 1st column) and third metal decoration particles (platinum nanoparticles; Figures 1C-1D; Page 6082, 1st column), the third metal oxide film (tin oxide film) having a third internal surface (surface of the tin oxide film that abuts the internal wall of the pore; See Figures 1C-1D) and a third external surface (surface of the tin oxide film that has the platinum nanoparticles on it; See Figures 1C-1D), the third internal surface attaching on an interior wall of a respective third pore (Figures 1C-1D demonstrates the internal surface of the tin oxide film attaching to the interior wall of the third pore; See annotated Figure 1C), the third external surface being decorated with the third metal decoration particles (Figure 1D demonstrate the external surface of the tin oxide film decorated with Platinum nanoparticles; Page 6082, 1st column); and a plurality of fourth metal-decorated metal oxide films (Tin oxide films within the plurality of second pores that are decorated with Platinum nanoparticles; Seen in Figure 1D; Page 6082, 1st column), each fourth metal-decorated metal oxide film (Tin oxide film with Platinum nanoparticles; Page 6082, 1st column) being electrically conductive (Tin oxide and platinum are electrically conductive) and comprising a fourth metal oxide film (tin oxide film; See Figures 1C-1D; Page 6082, 1st column) and fourth metal decoration particles (platinum nanoparticles; Figures 1C-1D; Page 6082, 1st column), the fourth metal oxide film (tin oxide film) having a fourth internal surface (surface of the tin oxide film that abuts the internal wall of the pore; See Figures 1C-1D) and a fourth external surface (surface of the tin oxide film that has the platinum nanoparticles on it; See Figures 1C-1D), the fourth internal surface attaching on an interior wall of a respective fourth pore (Figures 1C-1D demonstrates the internal surface of the tin oxide film attaching to the interior wall of the fourth pore; See annotated Figure 1C), the fourth external surface being decorated with the fourth metal decoration particles (Figure 1D demonstrate the external surface of the tin oxide film decorated with Platinum nanoparticles; Page 6082, 1st column); and gas identification based on a pattern recognition technique (Page 6081, 1st column; 6085, 2nd column).
The combination of Chen and Clifford teaches the first metal decoration particles and the second metal decoration particles being of different materials but does not expressly teach wherein the first metal decoration particles, the second metal decoration particles, the third metal decoration particles and the fourth metal decoration particles are made of different metals such that each first metal-decorated metal oxide film, each second metal-decorated metal oxide film, each metal-decorated metal oxide film and each fourth metal-decorated metal oxide film provide different resistances in response to a gas at a concentration such that the first gas sensor, the second gas sensor, a third gas sensor formed of respective third metal-decorated metal oxide films and a fourth gas sensor formed of respective fourth metal-decorated metal oxide films provide different sensitivities in response to the gas at the concentration for enhancing accuracy of gas identification.
However, Clifford further teaches using palladium and iridium on the surface of oxide films (Column 8, Lines 11- 37).
By implementing Clifford’s teaching of using palladium and iridium as the metals decorating oxide films as Chen’s metals used to decorate the tin oxide films of the plurality of third metal-decorated metal oxide films and the plurality of fourth metal-decorated metal oxide films, the combination of Chen and Clifford will result in
the first metal decoration particles (Platinum), the second metal decoration particles (Gold), the third metal decoration particles (Palladium) and the fourth metal decoration particles (Iridium) are made of different metals (each of these metals are different) such that each first metal-decorated metal oxide film (tin oxide film with platinum nanoparticles), each second metal-decorated metal oxide film (tin oxide film with gold nanoparticles), each third metal-decorated metal oxide film (oxide film with palladium nanoparticles) and each fourth metal-decorated metal oxide film (oxide film with iridium nanoparticles) provide different resistances in response to a gas at a concentration (each metal-decorated oxide film will provide a different resistance) such that the first gas sensor (the first gas sensor is made by the first metal-decorated metal oxide films, i.e. the tin oxide films decorated with platinum), the second gas sensor (the second gas sensor is made by the second metal-decorated metal oxide films, i.e. the tin oxide films decorated with gold), a third gas sensor formed of respective third metal-decorated metal oxide films (the third gas sensor is made by the third metal-decorated oxide films; i.e. oxide films with palladium) and a fourth gas sensor formed of respective fourth metal-decorated metal oxide films (the fourth gas sensor is made by the fourth metal-decorated oxide films, i.e. oxide films with iridium) provide different sensitivities (Column 6, Line 67 – Column 7, Line 8; Column 7, Lines 58-65) in response to the gas at the concentration (Column 6, Line 67 – Column 7, Line 8; Column 7, Lines 58-65) for enhancing accuracy of gas identification (Abstract; Column 11, Lines 61-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Clifford’s palladium and iridium implemented as Chen’s third and fourth metal decoration particles used to decorated the third and fourth metal oxide films since it would results in gas sensors with different sensitivities to the specific gases; thus enhancing the response, i.e. sensitivity, to the desired gases (See Clifford Column 7, Line 58 – Column 8, Line 53).
 
Regarding claim 2, the Examiner notes that the limitations, “for enhancing accuracy of gas identification” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the apparatus (i.e. the different metal-decorated metal oxide films) of Chen and Clifford is capable of enhancing accuracy of gas identification.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2114.

Regarding claim 3, the combination of Chen and Clifford teach wherein the first metal decoration particles (platinum nanoparticles; Chen) are made of a first metal selected from a group consisting of platinum (Pt), silver (Ag), palladium (Pd), gold (Au), nickel (Ni), copper (Cu), iridium (Ir) and ruthenium (Ru)  (the first metal is platinum: Chen); and the second metal decoration particles (Page 6082, 1st column: Chen and Column 8, Lines 11-23: Clifford) are made of a second metal selected from a group consisting of Pt, Ag, Pd, Au, Ni, Cu, Ir and Ru (the second metal is gold).
Regarding claim 4, the combination of Chen and Clifford teach wherein the first metal decoration particles (platinum nanoparticles; Chen) are made of a first metal selected from a group consisting of Pt, Ag, Pd, Au, Ni, Cu, Ir and Ru (the first metal is platinum: Chen); the second metal decoration particles (Page 6082, 1st column: Chen and Column 8, Lines 11-23: Clifford) are made of a second metal selected from a group consisting of Pt, Ag, Pd, Au, Ni, Cu, Ir and Ru (the second metal is gold); the third metal decoration particles (Page 6082, 1st column: Chen and Column 8, Lines 11-23: Clifford) are made of a third metal selected from a group consisting of Pt, Ag, Pd, Au, Ni, Cu, Ir and Ru (the third metal is palladium); and the fourth metal decoration particles (Page 6082, 1st column: Chen and Column 8, Lines 11-23: Clifford) are made of a fourth metal selected from a group consisting of Pt, Ag, Pd, Au, Ni, Cu, Ir and Ru (the fourth metal is iridium).
Regarding claim 5, the combination of Chen and Clifford teaches wherein each of the first metal decoration particles (Page 6082, 1st column: Chen), the second metal decoration particles (Page 6082, 1st column: Chen and Column 8, Lines 11-23: Clifford), the third metal decoration particles (Page 6082, 1st column: Chen and Column 8, Lines 11-23: Clifford) and the fourth metal decoration particles (Page 6082, 1st column: Chen and Column 8, Lines 11-23: Clifford) has a diameter between 1 nm and 50 nm (5nm diameter particles; Page 6082, 1st column: Chen).
Regarding claim 6, Chen teaches wherein the first metal oxide film (tin oxide film), the second metal oxide film (tin oxide film), the third metal oxide film (tin oxide film) and the fourth metal oxide film (tin oxide film) are made of a metal oxide selected from a group consisting of tin dioxide (SnO2), titanium dioxide (TiO2), zinc oxide (ZnO), nickel(II) oxide (NiO) and iron(III) oxide (Fe2O3) (tin oxide films; Abstract and Page 6081, 2nd column); and each of the first metal oxide film, the second metal oxide film, the third metal oxide film and the fourth metal oxide film has a thickness between 1 nm and 100 nm (70nm thickness SnO2, i.e. tin oxide, films; Page 6081, 2nd column).
Regarding claim 7, Chen wherein the 3D porous template (template demonstrated in Figures 1C-1D and 2A) has a honeycomb-like structure (See Figures 1A and 1C) and a thickness between 100 nm and 100 µm (40 µm; Page 6081, 2nd column); the electrically insulating material (alumina; Page 6081, 2nd column) is aluminium (III) oxide (Al2O3) (alumina, i.e. aluminum oxide; Page 6081, 2nd column); the plurality of first pores (See annotated Figure 1C) is aligned substantially parallel with each other (the plurality of first pores are aligned parallel to each other; See annotated Figure 1C); the plurality of second pores (See annotated Figure 1C) is aligned substantially parallel with each other (the plurality of second pores are aligned parallel to each other; See annotated Figure 1C); and each of the plurality of first pores (the plurality of first pores are aligned parallel to each other; See annotated Figure 1C) and the plurality of second pores (the plurality of first pores are aligned parallel to each other; See annotated Figure 1C) has a width between 100 nm and 1 µm (the pores have a pore diameter of 400nm; Page 6082; 1st column).  
Regarding claim 8, Chen teaches wherein the plurality of first pores (See annotated Figure 1C) is located in a first region (the first pores are located in a first region of the template; See Figure 1C) of the 3D porous substrate (template demonstrated in Figures 1C-1D and 2A); the plurality of second pores (See annotated Figure 1C) is located in a second region (the second pores are located in a second region of the template; See Figure 1C)  of the 3D porous substrate (template demonstrated in Figures 1C-1D and 2A), the plurality of third pores (See annotated Figure 1C) is located in a third region (the third pores are located in a third region of the template; See Figure 1C)  of the 3D porous substrate (template demonstrated in Figures 1C-1D and 2A); and the plurality of fourth pores (See annotated Figure 1C) is located in a fourth region (the fourth pores are located in a fourth region of the template; See Figure 1C)  of the 3D porous substrate (template demonstrated in Figures 1C-1D and 2A).
Regarding claim 9, the combination of Chen and Clifford teaches one or more first top electrodes (Figure 2A demonstrates a plurality of top side electrodes on the top of the template that are placed on top of the first metal-decorated metal oxide films: Chen) and one or more first bottom electrodes (Figure 2A demonstrates a plurality of electrode arms in the bottom of the template that placed below the first metal-decorated metal oxide films: Chen), each first top electrode (plurality of top side electrodes; Figure 1A: Chen) contacting respective first metal-decorated metal oxide films at the top surface (See Figures 1D and 2A; Page 6082, 1st column: Chen), each first bottom electrode (Figure 2A demonstrates a plurality of electrode arms in the bottom of the template: Chen) contacting respective first metal-decorated metal oxide films at the bottom surface (See Figures 1D and 2A; Page 6082, 1st column: Chen) thereby forming one or more first gas sensors (See Figures 1D and 2A; Page 6082, 1st column: Chen); and one or more second top electrodes (Figure 2A demonstrates a plurality of top side electrodes on the top of the template that are placed on top of the second metal-decorated metal oxide films: Chen and Column 7, Lines 58-65: Clifford) and one or more second bottom electrodes (Figure 2A demonstrates a plurality of electrode arms in the bottom of the template that placed below the second metal-decorated metal oxide films: Chen and Column 7, Lines 58-65: Clifford), each second top electrode (plurality of top side electrodes; Figure 1A: Chen) contacting respective second metal-decorated metal oxide films at the top surface (See Figures 1D and 2A; Page 6082, 1st column: Chen), each second bottom electrode (Figure 2A demonstrates a plurality of electrode arms in the bottom of the template: Chen) contacting respective second metal-decorated metal oxide films at the bottom surface (See Figures 1D and 2A; Page 6082, 1st column: Chen) thereby forming one or more second gas sensors (See Figures 1D and 2A; Page 6082, 1st column: Chen).
Regarding claim 10, Chen teaches a gas sensor array (Figures 1A-1D, Figures 2A-2D and Figure 5A-5D)  comprising: a gas-sensing substrate (Figures 1C-1D and Figures 2A-2D) comprising: a first three-dimensional (3D) porous template (See annotated Figure 1C) made of a first electrically insulating material (alumina; Page 6081, 2nd column), having a first top surface (Annotated Figure 1C and Figure 1D demonstrates that first three dimensional porous template having a top surface) and a first bottom surface (Annotated Figure 1C and Figure 1D demonstrates that first three dimensional porous template having a bottom surface) and comprising a plurality of first pores (See annotated Figure 1C); a second 3D porous template (See annotated Figure 1C) made of a second electrically insulating material (alumina; Page 6081, 2nd column), having a second top surface (Annotated Figure 1C and Figure 1D demonstrates that second three dimensional porous template having a top surface) and a second bottom surface (Annotated Figure 1C and Figure 1D demonstrates that second three dimensional porous template having a bottom surface) and comprising a plurality of second pores (See annotated Figure 1C); a plurality of first metal-decorated metal oxide films (Tin oxide films within the plurality of first pores that are decorated with Platinum nanoparticles; Seen in Figure 1D; Page 6082, 1st column), each first metal-decorated metal oxide film (Tin oxide film with Platinum nanoparticles; Page 6082, 1st column) being electrically conductive (Tin oxide and platinum are electrically conductive) and comprising a first metal oxide film (tin oxide film; See Figures 1C-1D; Page 6082, 1st column) and first metal decoration particles (platinum nanoparticles; Figures 1C-1D; Page 6082, 1st column), the first metal oxide film (tin oxide film) having a first internal surface (surface of the tin oxide film that abuts the internal wall of the pore; See Figures 1C-1D) and a first external surface (surface of the tin oxide film that has the platinum nanoparticles on it; See Figures 1C-1D), the first internal surface attaching on an interior wall of a respective first pore (Figures 1C-1D demonstrates the internal surface of the tin oxide film attaching to the interior wall of the first pore; See annotated Figure 1C), the external surface being decorated with the first metal decoration particles (Figure 1D demonstrate the external surface of the tin oxide film decorated with Platinum nanoparticles; Page 6082, 1st column); and a plurality of second metal-decorated metal oxide films (Tin oxide films within the plurality of second pores that are decorated with Platinum nanoparticles; Seen in Figure 1D; Page 6082, 1st column), each second metal-decorated metal oxide film (Tin oxide film with Platinum nanoparticles; Page 6082, 1st column) being electrically conductive (Tin oxide and platinum are electrically conductive) and comprising a second metal oxide film (tin oxide film; See Figures 1C-1D; Page 6082, 1st column) and second metal decoration particles (platinum nanoparticles; Figures 1C-1D; Page 6082, 1st column), the second metal oxide film (tin oxide film) having a second internal surface (surface of the tin oxide film that abuts the internal wall of the pore; See Figures 1C-1D) and a second external surface (surface of the tin oxide film that has the platinum nanoparticles on it; See Figures 1C-1D), the second internal surface attaching on an interior wall of a respective second pore (Figures 1C-1D demonstrates the internal surface of the tin oxide film attaching to the interior wall of the second pore; See annotated Figure 1C), the second external surface being decorated with the second metal decoration particles (Figure 1D demonstrate the external surface of the tin oxide film decorated with Platinum nanoparticles; Page 6082, 1st column); and gas identification based on a pattern recognition technique (Page 6081, 1st column; 6085, 2nd column).
Chen teaches the first and second metal decoration particles but does not expressly teach wherein the first metal decoration particles and the second metal decoration particles are made of different metals such that each first metal-decorated metal oxide film and each second metal-decorated metal oxide film provide different resistances in response to a gas at a concentration such that a first gas sensor formed of respective first metal-decorated metal oxide films and a second gas sensor formed of respective second metal-decorated metal oxide films provide different sensitivities in response to the gas at the concentration for enhancing accuracy of gas identification.
However, Clifford teaches using gold on the surface of tin oxide films (the placement of gold will Column 8, Lines 11-23).
By implementing Clifford’s teaching of using gold as the metal decorating tin oxide films as Chen’s metal used to decorate the tin oxide films of the plurality of second metal-decorated metal oxide films, the combination of Chen and Clifford will result in the first metal decoration particles (Platinum) and the second metal decoration particles (gold) are made of different metals (platinum and gold are different materials) such that each first metal-decorated metal oxide film (tin oxide films decorated with platinum nanoparticles) and each second metal-decorated metal oxide film (tin oxide films decorated with gold nanoparticles) provide different resistances in response to a gas at a concentration (the tin oxide films decorated with platinum will provide a resistance different to the resistance of the tin oxide films decorated with gold) such that a first gas sensor formed of respective first metal-decorated metal oxide films (the first gas sensor is made by the first metal-decorated metal oxide films, i.e. the tin oxide films decorated with platinum) and a second gas sensor formed of respective second metal-decorated metal oxide films (the second gas sensor is made by the second metal-decorated metal oxide films, i.e. the tin oxide films decorated with gold) provide different sensitivities (Column 6, Line 67 – Column 7, Line 8; Column 7, Lines 58-65) in response to the gas at the concentration (Column 6, Line 67 – Column 7, Line 8; Column 7, Lines 58-65) for enhancing accuracy of gas identification (Abstract; Column 11, Lines 61-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Clifford’s gold implemented as Chen’s second metal decoration particles used to decorated the second metal oxide films since it would result in gas sensors with different sensitivities to the specific gases; thus enhancing the response, i.e. sensitivity, to the desired gases (See Clifford Column 7, Line 58 – Column 8, Line 53). 
Regarding claim 10, the Examiner notes that the limitations, “for enhancing accuracy of gas identification” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the apparatus (i.e. the different metal-decorated metal oxide films) of Chen and Clifford is capable of enhancing accuracy of gas identification.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2114.


    PNG
    media_image2.png
    602
    1133
    media_image2.png
    Greyscale

Regarding claim 11, the combination of Chen and Clifford teach a gas detecting apparatus (Figures 2A-2C: Chen), comprising: a transmission unit (Bluetooth unit; Figure 1C; Page 6082, 1st column; Page 6086, 1st column: Chen); a microcontroller unit (MCU; Figure 2C; Page 6082, 1st and 2nd column: Chen); a power management unit (a power management unit must be present since the apparatus consumed power; Page 6082, 1st column: Chen); and a gas sensor unit (See Figures 1A-1D and Figures 2A-2C: Chen) formed by packaging the gas sensor array of claim 2 (See claim rejection above) on a sensor printed circuit board (Figure 2A demonstrates the sensors packaged in a PCB; Page 6082, 1st column: Chen), wherein the gas sensor array (demonstrated in Figures 1C-1D and Figure 2A: Chen) comprises a plurality of electrodes (plurality of top electrodes; See Figures 2A: Chen) and a common plane (backside electrode; Figure 2A: Chen) for connecting to the sensor PCB (the backside electrode is connected to the PCB; See Figure 2A; Page 6082, 1st column: Chen).
Regarding claim 13, the combination of Chen and Clifford teach wherein the MCU (Figure 2C: Chen) is configured to identify (Page 6081, 1st column; Page 6085, 2nd column: Chen) and quantitatively detect (Figure 3f: Chen) gas species (Page 6081, 1st column; Page 6085, 2nd column: Chen) in the environmental gas (Page 6081, 1st column: Chen) by performing the pattern recognition technique (Abstract; Page 6081, 1st column; Page 6085, 2nd column: Chen) based on the different sensitivities (Column 7, Lines 58-64; Column 8 Lines 10-54) provided by the first gas sensor (the first gas sensor is made by the first metal-decorated metal oxide films, i.e. the tin oxide films decorated with platinum: Chen), the second gas sensor (the combination of Chen and Clifford results in the second gas sensor made by the second metal-decorated metal oxide films, i.e. the tin oxide films decorated with gold), the third sensor (the combination of Chen and Clifford results in) and the fourth sensor (the combination of Chen and Clifford results in the third gas sensor made by the third metal-decorated oxide films; i.e. oxide films with palladium) in response to the detected gas species (the combination of Chen and Clifford results in the fourth gas sensor made by the fourth metal-decorated oxide films, i.e. oxide films with iridium).
Regarding claim 14, Chen teaches wherein the pattern recognition technique (Abstract; Page 6081, 1st column; Page 6085, 2nd column) is a support vector machine algorithm (Abstract; Page 6081, 1st column; Page 6085, 2nd column).
Regarding claim 15, Chen teaches a multiplexer (MUX: Page 6082, 1st column) configured to receive a sense voltage across each of the plurality of electrodes sequentially (the output from the electrodes are connected to the multiplexer; therefore, the multiplexer receives a sense voltage across each of the plurality of electrodes and senses the voltage across the plurality of electrodes sequentially; Page 6082, 1st column) based on a clock signal (provided by the clock connected to the MUX; Figure 2C), and couple the sense voltages to the MCU (the MUX couples the sense voltages to the MCU; See Figure 2C ).
Regarding claim 16, Chen teaches wherein the MCU (MCU; Figure 2C) comprises an analog-to-digital converter (microcontroller unit (MCU) with an embedded analog-to-digital converter; Page 6082, 1st column) for converting the sense voltage into digital values (the sense voltage must be converted into a digital value in order for processing by the MCU and for digital transmission through Bluetooth; See Figure 2C; Page 6082, 1st column). 
Regarding claim 17, Chen teaches wherein the transmission unit (Bluetooth unit; Figure 2C; Page 6082, 1st column; Page 6086, 1st column) comprises a Bluetooth low energy module (Bluetooth unit; Figure 2C; Page 6082, 1st column; Page 6086, 1st column) for communicatively transmitting the digital values (Page 6082, 1st column) to one or more receiving terminals (Page 6082, 1st column).
Regarding claim 19, the combination of Chen and Clifford teaches a mesh network (Figure 5E; Page 6085, 2nd column: Chen) having a plurality of gas detecting apparatuses (Figure 5E demonstrates a plurality of gas detecting apparatuses, i.e. E-nose: Chen) of claim 11 (See claim rejection above) for a smart home configuration (See Figure 5E; Page 6085, 2nd column: Chen), wherein: each gas detecting apparatus (each E-nose; Figure 5E: Chen) is communicatively connected to a cloud database (Page 6085, 2nd column: Chen) at a designated server (Page 6085, 2nd column: Chen) through the transmission unit (Figure 5E demonstrates that each E-nose is in connected to a cloud database through the use of Bluetooth: Chen); and the plurality of gas detecting apparatuses (Figure 5E demonstrates a plurality of gas detecting apparatuses, i.e. E-nose: Chen) are deployed in various locations in the smart home (Figure 5E demonstrates that the plurality of E-noses are deployed at various locations in the smart home; Page 6085, 2nd column: Chen) for detecting any gas leakage (Page 6079, 1st column: Chen) with an expanded indoor detection range (See Figure 5E: Chen).
Regarding claim 19, the Examiner notes that the limitations, “for detecting any gas leakage with an expanded indoor detection range” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the plurality of gas detecting apparatuses of Chen and Clifford are capable of detecting any gas leakage with an expanded indoor detection range.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2114.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Clifford in view of Hunter et al. (US 20140262835; hereinafter “Hunter”).
Regarding claim 12, the combination of Chen and Clifford teaches the plurality of electrodes (plurality of top electrodes; See Figures 2A: Chen) deposited on a top surface (plurality of top electrode are deposited on the top surface of the gas sensor array; Figure 2A: Chen) of the gas sensor array (See claim 2 rejection above) and the common plane (backside electrode; Figure 2A: Chen) is deposited on a bottom surface (backside electrode is deposited on the bottom surface of the gas sensor array; Figure 2A: Chen) of the gas sensor array (See claim 2 rejection above).
The combination of Chen and Clifford teaches the plurality of electrodes and the common plane but does not expressly teach the plurality of electrodes is deposited by sputtering deposition using a top electrode mask and the common plane is deposited by sputtering deposition using a bottom electrode mask.
However, Hunter teaches electrodes deposited by sputtering deposition using an electrode mask ([0043 and 0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Hunter’s sputtering deposition using electrode masks to deposit Chen and Clifford’s plurality of electrodes and common plane using a top electrode mask and a bottom electrode mask in order to use a desired amount of material and to define the desired electrode shape, thus resulting in desired apparatus dimensions (See Hunter [0043]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Clifford in further view of Dungan (WO 0033066).
Regarding claim 18, the combination of Chen and Clifford teaches a power management unit but does not expressly teach wherein the power management unit comprises a solar panel positioned on an exterior surface of the gas detecting apparatus for harvesting indoor light energy, and a rechargeable battery, thereby an infinite lifetime monitoring is achieved.
However, Dungan teaches a solar panel (7; Figure 6) positioned on an exterior surface of the gas detecting apparatus (Figure 6 demonstrates the solar panel 7 positioned on an exterior surface of the apparatus) for harvesting indoor light energy (solar panels are known to harvest both indoor and outdoor lights), and a rechargeable battery (9; Figure 6; Claim 1), thereby an infinite lifetime monitoring is achieved (per the 112 rejections above and as best understood, the usage of solar panel 7 and battery 9 will result in infinite lifetime monitoring; Claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Dungan’s solar panel and rechargeable battery implemented as Chen and Clifford’s power management unit as it provides power to the apparatus through energy independence, thus requiring less maintenance and intervention; this increasing the reliability of the apparatus.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Clifford in further view of Kreitinger et al. (WO 2019099567; hereinafter “Kreitinger”).
Regarding claim 20, the combination of Chen and Clifford teaches wherein each gas detecting apparatus (Figure 5E demonstrates a plurality of gas detecting apparatuses, i.e. E-nose: Chen) is communicatively connected to a mobile phone (Abstract; Page 6080, 2nd column; Page 6085; 2nd column; Page 6086, 1st column) for remote monitoring (Abstract; Page 6081, 1st column; Page 6085, 2nd column) and distinguishing of gases (Abstract; Page 6081, 1st column; Page 6085, 2nd column) in the smart home configuration (Abstract; Page 6079, 1st  column; Page 6081; 1st column; Page 6085, 2nd column; Page 6086, 1st column; Figure 5E).
The combination of Chen and Clifford teaches the gas detecting apparatus but does not expressly teach plotting of a geographical distribution map and leakage source tracing.
However, Kreitinger teaches plotting of a geographical distribution map ([0055-0058, 0060-0066]) and leakage source tracing (306; Figure 3; [0025-0026, 0032, 0055-0058, 0060-0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kreitinger’s plotting of a geographical distribution map and leakage source tracing performed by Chen and Clifford’s gas detecting apparatus in order to determine which area in the 3-dimensional space is considered harmful and a hazard and evacuating the are to reduce harm to people (See Kreitinger [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856